Hodges, J.
The demurrer to the bill of indictment based upon section 720 of the Penal Code, alleging that the accused “did sell and dispose of all the cotton and cottonseed grown on three acres of cotton planted on Mrs. Johnson’s farm,” should have been sustained. This allegation does not sufficiently describe and specify the property. The description of the property in the “mortgage” was too vague and indefinite to form the basis of a criminal prosecution. Osborne v. Rice, 107 Ga. 281 (33 S. E. 54); Hampton v. State, 124 Ga. 3 (52 S. E. 19).

Judgment reversed.